Exhibit 10.7

 

HCP, INC.
2014 PERFORMANCE INCENTIVE PLAN

NEO 1-YEAR LTIP RSU AGREEMENT

THIS NEO 1-YEAR LTIP RSU AGREEMENT (this “Agreement”) is dated as of [   ],
20___ (the “Award Date”) by and between HCP, Inc., a Maryland corporation (the
“Corporation”), and [_______________] (the “Participant”).

W I T N E S S E T H

WHEREAS, the Compensation Committee has determined that, based on the
achievement of pre-established performance goals with respect to 20___, the
Participant is eligible to receive an award of restricted stock units, as
described below, and

WHEREAS, pursuant to the HCP, Inc. 2014 Performance Incentive Plan, as amended
and/or restated from time to time (the “Plan”), the Corporation hereby grants to
the Participant, effective as of the date hereof, an award of restricted stock
units under the Plan (the “Award”), upon the terms and conditions set forth
herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1.Defined Terms.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Plan.

2.Grant.  Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant a target Award of [________] stock units (the “Performance
Units”) with respect to the performance period beginning on January 1, [2015]
and ending on December 31, [2015] (the “Performance Period”).  As used herein,
the term “stock unit” means a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock solely for purposes of the Plan and this
Agreement.  The Performance Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Performance Units vest pursuant to Section 3.  The Performance Units shall not
be treated as property or as a trust fund of any kind.  The Compensation
Committee (the “Committee”) of the Board is the Administrator of the Plan for
purposes of the Performance Units.  The Performance Units are subject to all of
the terms and conditions set forth in this Agreement, and are further subject to
all of the terms and conditions of the Plan, as it may be amended from time to
time, and any rules adopted by the Committee, as such rules are in effect from
time to time.

3.Vesting.  Subject to this Section 3, the number of Performance Units
ultimately earned and vested under this Award shall be determined in accordance
with Exhibit A attached hereto based on whether the Corporation has attained
certain pre-established performance goals with respect to the Performance
Period. The determination as to whether the Corporation has attained the
performance goals set forth in Exhibit A





1

--------------------------------------------------------------------------------

 



with respect to the Performance Period shall be made by the Committee (the
“Committee Determination”).  The Committee Determination shall be made no later
than March 15 following the end of the Performance Period.  The Performance
Units shall not be deemed vested pursuant to any other provision of this
Agreement earlier than the date that the Committee makes such determination, as
required by Section 162(m) of the Code and the regulations promulgated
thereunder. 

4.Continuance of Employment.  The vesting schedule requires continued employment
through the date of the Committee Determination (the “Vesting Period”), as
provided in Section 3, as a condition to the vesting of the Award and the rights
and benefits under this Agreement.  Employment for only a portion of the Vesting
Period, even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment as provided in Section 8 below or
under the Plan.  Nothing contained in this Agreement or the Plan constitutes an
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Participant’s status as an employee at will who is subject to
termination without Cause (as defined herein), confers upon the Participant any
right to remain employed by or in service to the Corporation or any of its
Subsidiaries, interferes in any way with the right of the Corporation or any of
its Subsidiaries at any time to terminate such employment or services, or
affects the right of the Corporation or any of its Subsidiaries to increase or
decrease the Participant’s other compensation or benefits.  Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Participant without his or her consent thereto.

5.Dividend and Voting Rights.    

(a) Limitations on Rights Associated with Units.  The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Performance Units and any shares of
Common Stock underlying or issuable in respect of such Performance Units until
such shares of Common Stock are actually issued to and held of record by the
Participant.

(b) Dividend Equivalent Rights.    During such time as each Performance Unit
remains outstanding and prior to the distribution of such Performance Unit in
accordance with Section 7, the Participant will have the right to receive, with
respect to such Performance Unit, an amount equal to the amount of any ordinary
cash dividend paid by the Corporation on a share of Common Stock (a “Dividend
Equivalent Right”); provided, however, that any Dividend Equivalent Right
credited with respect to an outstanding Performance Unit (including, without
limitation, any dividend equivalent credited through and including the date of
the Committee Determination) that does not vest pursuant to Section 3 hereof
shall immediately terminate upon the forfeiture of such Performance Unit, and
the Participant shall not be entitled to any payment with respect thereto. In
the case of Dividend Equivalent Rights credited with respect to an outstanding
Performance Unit that vests pursuant to Section 3, the Dividend Equivalent
Rights will be





2

--------------------------------------------------------------------------------

 



paid to the Participant in cash (without interest) as soon as practicable after
the Committee Determination and in all events not later than March 15 of the
year that follows the Performance Period.  Dividend Equivalent Rights will not
be paid to the Participant with respect to any Performance Units that are
forfeited pursuant to Section 3 or 8.

6.Restrictions on Transfer.  Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.  The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.

7.Timing and Manner of Payment.  As soon as administratively practical following
the Committee Determination (and in all events no later than March 15 following
the end of the Performance Period), the Corporation shall deliver to the
Participant a number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion) equal to the number of
Performance Units that vest in accordance with Section 3; provided, however,
that in the event that the vesting and payment of the Performance Units is
triggered by the Participant’s  “separation from service” (within the meaning of
Treasury Regulation Section 1.409A-1(h)) and the Participant is a “specified
employee” (within the meaning of Treasury Regulation Section 1.409A-1(i)) on the
date of such separation from service, the Participant shall not be entitled to
any payment of the Performance Units until the earlier of (i) the date which is
six (6) months after the Participant’s separation from service with the
Corporation for any reason other than death, or (ii) the date of the
Participant’s death, if and to the extent such delay in payment is required to
comply with Section 409A of the Code.  The Corporation’s obligation to deliver
shares of Common Stock or otherwise make payment with respect to vested
Performance Units is subject to the condition precedent that the Participant or
other person entitled under the Plan to receive any shares with respect to the
vested Performance Units deliver to the Corporation any representations or other
documents or assurances that the Administrator may deem necessary or desirable
to assure compliance with all applicable legal and accounting requirements.  The
Participant shall have no further rights with respect to any Performance Units
that are paid or that terminate pursuant to this Agreement.

8.Termination of Employment. Notwithstanding any provisions to the contrary in
any employment agreement or the HCP, Inc. Change in Control Severance Plan (or
successor plan), the provisions set forth in this Section 8 are applicable in
the event of a termination of the Participant’s employment with the Corporation
and its Subsidiaries.

(a) Qualifying Termination.  If, at any time during the Vesting Period, the
Participant’s employment with the Corporation and its Subsidiaries is terminated
(i) as a result of the Participant’s death, Disability or Retirement or (ii) by
the Corporation without Cause or by the Participant for Good Reason, the
Performance Units will remain outstanding during the remainder of the Vesting
Period and will remain subject to Section 3.  The Participant will be entitled
to a pro rata portion of the number of Performance Units





3

--------------------------------------------------------------------------------

 



the Participant would have received in accordance with Section 3, if any, had
the Participant remained employed until the end of the Vesting Period. The pro
rata portion will be based on the number of full months in the Performance
Period during which the Participant was employed as compared to the total number
of months in the Performance Period. 

As used in this Agreement, “Disability” means a “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code or as otherwise determined
by the Administrator).  As used in this Agreement, “Retirement” means, that, as
of the date of termination of the Participant’s employment, the Participant (1)
has attained age 65 and completed at least five (5) full years of service as an
employee of the Corporation and its Subsidiaries and/or a member of the Board,
or (2) has attained age 60 and completed at least fifteen (15) full years of
service as an employee of the Corporation and its Subsidiaries and/or a member
of the Board.    As used in this Agreement, “Cause” and “Good Reason” shall have
the meanings set forth in the Participant’s applicable employment agreement
entered into with the Corporation.

(b) Forfeiture of Performance Units Upon Certain Terminations of Employment.  If
at any time during the Vesting Period, the Participant’s employment with the
Corporation and its Subsidiaries is terminated (i) by the Corporation, or (ii)
by the Participant, excluding any termination contemplated by Section 8(a), all
of the Performance Units shall be automatically forfeited and cancelled in full
effective as of such termination of employment and this Agreement shall be null
and void and of no further force and effect.

9.Adjustments Upon Specified Events; Change in Control Event. 

(a) Adjustments.  Upon the occurrence of certain events relating to the
Corporation’s stock contemplated by Section 7.1 of the Plan (including, without
limitation, an extraordinary cash dividend on such stock), the Administrator
shall make adjustments in accordance with such section in the number of
Performance Units then outstanding and the number and kind of securities that
may be issued in respect of the Award.  No such adjustment shall be made with
respect to any ordinary cash dividend for which dividend equivalents are paid
pursuant to Section 5(b).

(b) Change in Control Event.    Notwithstanding any provision to the contrary in
any employment agreement or the HCP, Inc. Change in Control Severance Plan (or
successor plan), if a Change in Control Event with respect to the Corporation
occurs at any time during the Vesting Period, the Performance Period for all
outstanding Awards will be shortened, if such Performance Period has not already
ended, so that the Performance Period will be deemed to have ended on the last
day prior to such Change in Control Event and the Committee Determination
pursuant to Section 3 shall be made within twenty (20) days following the Change
in Control Event.   A Participant shall become vested in a number of Performance
Units, if any, determined in accordance with Section 3 based on such shortened
Performance Period.  On or as soon as administratively practical following the
Change in Control Event (and in all events no later than thirty (30) days
following such Change in Control Event), the Corporation shall deliver to the
Participant a number of





4

--------------------------------------------------------------------------------

 



shares of Common Stock (either by delivering one or more certificates for such
shares or by entering such shares in book entry form, as determined by the
Corporation in its discretion) equal to the number of Performance Units that
vest in accordance with this Section 9(b).

10.Tax Withholding.  Upon vesting of any Performance Units or any distribution
of shares of Common Stock in respect of the Performance Units, the Participant
or other person entitled to receive such distribution may irrevocably elect, in
such manner and at such time or times prior to any applicable tax date as may be
permitted or required under Section 8.5 of the Plan and rules established by the
Administrator, to have the Corporation reduce the number of shares to be
delivered by (or otherwise reacquire) the appropriate number of whole shares,
valued at their then fair market value to satisfy any withholding obligations of
the Corporation or its Subsidiaries with respect to such distribution of shares
at the minimum applicable withholding rates; provided, however, that in the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Performance Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.

11.Notices.  Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records.  Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government.  Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five (5) business days after the
date mailed in accordance with the foregoing provisions of this Section 11.

12.Plan.  The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference.  The Participant agrees to be bound by the terms of the
Plan and this Agreement.  The Participant acknowledges having read and
understanding the Plan, the Prospectus for the Plan and this Agreement.  Unless
otherwise expressly provided in other sections of this Agreement, provisions of
the Plan that confer discretionary authority on the Board or the Administrator
do not (and shall not be deemed to) create any rights in the Participant unless
such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Administrator so conferred by appropriate action
of the Board or the Administrator under the Plan after the date hereof.    

13.Entire Agreement.  This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof.  The Plan
and this





5

--------------------------------------------------------------------------------

 



Agreement may be amended pursuant to Section 8.6 of the Plan.  Any such
amendment must be in writing and signed by the Corporation.  Any such amendment
that materially and adversely affects the Participant’s rights under this
Agreement requires the consent of the Participant in order to be effective with
respect to the Award.  The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any other provision hereof.  The Participant acknowledges receipt of a copy of
this Agreement, the Plan and the Prospectus for the Plan.

14.Limitation on Participant’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Corporation as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Corporation with
respect to amounts credited and benefits payable, if any, with respect to the
Performance Units, and rights no greater than the right to receive the Common
Stock as a general unsecured creditor with respect to the Performance Units, as
and when payable hereunder.  The Award has been granted to the Participant in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Participant.

15.Counterparts.  This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16.Section Headings.  The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

17.Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.

18.Construction.  It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code.  This
Agreement shall be construed and interpreted consistent with that intent. 

19.Clawback Policy.    The Performance Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the
Performance Units or any shares of Common Stock or other cash or property
received with respect to the Performance Units (including any value received
from a disposition of the shares acquired upon payment of the Performance
Units).





6

--------------------------------------------------------------------------------

 



The Participant’s acceptance of the Award through the electronic stock plan
award recordkeeping system maintained by the Corporation or its designee
constitutes the Participant’s agreement to the terms and conditions hereof, and
that the Award is granted under and governed by the terms and conditions of the
Plan and this Agreement. 

***

[The remainder of this page is intentionally left blank.]





7

--------------------------------------------------------------------------------

 



EXHIBIT A

Award Subject to Relative TSR Performance.    One hundred percent (100%) of the
Award (the “TSR Award”) shall be eligible to vest in accordance with this
Exhibit A.  The TSR Award will be subject to forfeiture and cancellation by the
Corporation if the Corporation’s performance during the Performance Period does
not meet or exceed the threshold goal for the Performance Period.  Performance
at or above the threshold level will result in the TSR Award becoming vested in
the amount set forth below. The vesting for performance between the threshold
and extraordinary levels shall be based on linear interpolation.


Performance  

  

  

Threshold

  

  

Target

  

  

High

  

  

Extraordinary

Relative One-Year Annualized Total
Shareholder Return

 

 

25th percentile ranking

 

 

50th percentile ranking

 

 

65th percentile ranking

 

 

80th percentile ranking

Percentage of TSR Award Vesting

 

 

50%

 

 

100%

 

 

150%

 

 

200%

“Total Shareholder Return” or “TSR” means total shareholder return as applied to
the Corporation, meaning stock price appreciation from the beginning to the end
of the Performance Period, plus dividends and distributions made or declared
(assuming such dividends or distributions are reinvested in the common stock of
the Corporation) during the Performance Period.    For purposes of computing
TSR, the stock price at the beginning of the Performance Period will be the
closing price of a share of common stock on the first day of the Performance
Period, and the stock price at the end of the Performance Period will be the
average price of a share of common stock over the 20 trading days ending on the
last day of the Performance Period, adjusted for changes in capital structure.

"Relative One-Year Annualized Total Shareholder Return" shall be based on the
Corporation's one-year annualized TSR compared to the TSRs of the companies that
constitute the FTSE NAREIT Equity Health Care Index on the date of the
applicable determination and that, during the Performance Period, traded
continuously on a national securities exchange, as such term is defined by the
SEC.

 



8

--------------------------------------------------------------------------------